May 22,   1972


     Honorable Franklin L. Smith         Opinion No. M- 1127
     County Attorney
     Nueces Countv Courthouse            Re:   Whether $1 .OO snecial
 .
     Corpus Christi, Texas 78401               fee required by-Art.
                                               7100, Sec. 4, V.C.S., is
                                               applicable to certain
                                               receipts and certificates
-4                                             processed by County Tax
                                               Assessor-Collectors for
     Dear Mr. Smith:                           special taxing districts.
          You have requested an Opinion of this Office on the above
     captioned matter. Article 7100 Vernon’s Civil Statutes, was
     amended by the 62nd Legislature1 so as to create a Legislative
     Property Tax Committee. In addition to defining and prescrib-
     ing the duties of said Committee, Section 4 of Article 7100
     provides for the collection of an additional $1.00 fee to be
     collected upon issuance of certain receipts and certificates
     by County Tax Assessor-Collectors, the fees to be used by the
     Committee In performing Its functions.. Section 4 reads as
     follows:
                        In addition to the fees authorized by
                   “Sec. 4.
         Article       Revised Civil
                      7331,           Statutes of Texas, 1925,
         as amended, ,each County Tax,Assessor-Collector shall
         collect and remit to the Comptroller, as directed, a
         special fee of One Dollar ($1) for each delinquent
         tax receipt, ‘redemption certificate, judgment receipt,
         or any of them, processed by the County Tax Office,
         and also for each receipt issued for taxes paid under
         provisions of Articles 7207, 7208, 7209 and 7346
         through 7349, Inclusive, of the Revised Civil Statutes
         of Texas, 1925, or any of them, the proceeds of this


         1 Acts 62nd Leg., R.S., 1971, ch. 221, p. 1063.




                                   -5403-


                                                                   .
     Horiorable Franklin L. Smith, page 2    (M-li27)


          additional fee to be deposited In the State
          Treasury as a,special fund for the use of the
          Property Tax Committee herein created.
               The payment of this additional fee shall be
          a condition precedent to the valid issuance of
          each such receipt or certificate, and the col-
          lection and handling of this special fee shall
          be as directed by the comptroller, with remit-
          tances to be made monthly or more frequently, as
          directed. All moneys deposited In this special
          fund shall be and the same are hereby appropriated
          to the use of the Property Tax Committee in carry-
          ing out the tasks assigned under this Act, the
          funds thus appropriated to be disbursed upon writ-
          ten orders of the Committee, with an annual account-
          ing by the Committee to be filed with the State
          Auditor. This appropriation is made for a two-year
          period beginning June 1, 1971, and shall be renewed
          automatically for an additional two-year period
          beginning June 1, 1973, unless the 63rd Legislature
          shall direct otherwise.".
          We quote the following excerpt from your letter requesting
     an Cppinlonof this Office on this matter:
              "The Tax Assessor-Collector of Nueces County
         collects taxes for several Independent taxing
         agencies located within said County, i.e.; London
         Independent School District, Flour Bluff Independent
         School Distnict, Por~tAransas Independent School
         District, the City of Port Aransas, and Nueces
         County Water Control and Improvement District #4.
              The Assessment and Rolls of these agencies are
.\       made by their respective Assessor-Collectors and
         only the collection is handled through the Nueces
         County Tax Office. In the past, no duplicates of
         receipts have been furnished to the State of Texas,
         nor have these accounts been audited by the Comp-
         troller of Public Accounts. The receipt forms are
         furnished by the various taxing authorities and
         have no place to add any fees due the State of Texas.




                                   -5484-
Honorable Franklin L. Smith, page 3     (M-1127)


     Examples of the forms used for the special taxing
     agencies are enclosed as Exhibit 'A'.
          Subsequent to the passage of the above
     referred to statute, the Comptroller of Public
     Accounts sent a letter dated June 29, 1971, to
     all County Tax Assessor-Collectors, a copy of
     which is enclosed as Exhibit 'B*. Said letter
     details the manner in which the Tax Assessor-
     Collector's forms are to be altered to include
     the State Cost. All of the forms enumerated
     are forms furnished by the Comptroller to then
     Tax Assessor-Collectors. There is no instruc-
     tion in said letter concerning the forms used
     to receipt for the special taxing agencies.
          Subsequent to the letter of June 29, 1971,
     the Tax Assessor-Collector of Nueces County
     attended a meeting of Assessor-Collectors at
     which he was told that the One Dollar ($1) Cost
     should be applied only where a collection had
     been made for the State of Texas, and such was
     inapplicable to the special taxing agencies.
     At this time, the Tax Assessor-Collector of
     this City has been told by,the Comptroller of
     Public Accounts that the~One Dollar ($1) State
     Cost should be collected. A copy of their letter
     of March 7, 1972, Is enclosed herewith as Exhibit
     ICI."

     This Office, in Opinion No. 'M-948 (1971), held that the
$1.00 special fee Imposed by Section 4 was applicable to 1971
single-payment tax receipts Issued for the period beginning
February 1, 1972, and ending June 30, 1972. In the course of
this Opinion, the following statement appears:
          "Where  there Is nothing to Indicate that the
     legislature  did not Intend exactly what it said, its
     language is  to be literally construed. Trimer v.
     Carlton, 264 S.W. 253, (Tex.Civ.App. 1924) aff. 116
     Tm.2,     296 S.W. 1070; Lincoln Nat'1 Life Ins. Co.
     v. Freudenstein, 87 S.W.2d 810 (Tex.Civ.App. 1935 no
     writ); Brazes River Authority v. City of Graham, 163
Tex. 169, 354 S.W.W 99 (1962).”    (at p. 2, 4640)




                              -5485-
Honorable Franklin L. Smith, page 4       (M-1127j


     We adhere to the applicability of this rule of literal -
construction. That portion of Section 4 which requires the
zollectlon of the $l..OOadditional fee "for each delinquent
:ax receipt, redemption certificate, judgment receipt, or any
If them, processed by the County Tax Office..." clearly re-
luires ;uch collection for all such receipts and certificates
IS are processed by the County Tax Office". The last para-
graph of Section 4, above quoted, further states that the pay-        ,,
lent of the additional fee is a condition precedent to the
ralld Issuance of such receipts or certificates.
     Past differences In treatment of receipts or certificates
ssued for special taxing districts and other receipts or cer-
:lficates processed by the County Tax Office are immaterial.
.ke Legislature was undoubtedly aware.of the fact that in many
.nstances County Tax Assessor-Collectors act in behalf of lnde-
jendent taxing districts In collecting taxes even in those in-
:tances in which such districts employ their own Assessor-Collec-
:ors. Furthermore, we regard the additional provision to the
!ffect that "the collection and handling of this special fee
ihall be as directed by the Comptroller,..." as evidence of
*ecognltionby the Legislature that additional forms or dlrec-
.ions might be necessitated by this new provision, and as author-
zation to the Comptroller to provide such forms or give such
Ither directives concerning said collections as might be neces-
 ary. This the Comptroller has done in.his letter of Zune 29,
971, to all County Tax Assessor-Collectors. We hold t.hatthe               ',
pecial fees in question should be Included in the "State Cost"    '
 ternon the forms furnished the Tax Assessor-Collectors by the
omptroller.

                            SZTMMARY

             The $1.00 special fee required by Article 7100,
     Section 4, V.C.S., is applicable to the receipts and
     certificates enumerated therein which are issued by
     County Tax Assessor-Collectors for special taxing
     districts    and should be included in the "State Cost"
     item on the forms furnished by the Comptroller of
     Public Accounts.
                                      Yfi
                                        y 3 very,truly,
Honorable Franklin L. Smith, page 5   (M-1127)


Prepared by Marietta McGregor Payne
Assistant Attorney General
APPROVED:
OPINION CCMMITTRE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Arthur Sandlln
Jim Swearingen
Bob Davis
Terry Reed Goodman
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -5487-

                                                        .
                                                 . ‘.